This case involves an issue between the Southwestern Surety Insurance Company and the Capitol State Bank of Oklahoma City. In June, 1913, the board of county commissioners of Oklahoma county commenced an action against the State Bank of Capitol Hill and plaintiff herein to recover the sum of $5,000, which sum was alleged to have been deposited by the county treasurer of Oklahoma county in said State Bank of Capitol Hill to secure the payment of which the Southwestern Surety Insurance Company had executed a depository bond. Judgment was rendered in favor of the board of county commissioners for said sum with interest thereon, and it is to recover this sum that this action is brought; it being alleged that the Capitol State Bank of Oklahoma City was originally incorporated under the name of State Bank of Capitol Hill, and was and is the same institution as reorganized. The facts in this case with the exceptions stated are identical with those in the case of Western Casualty   Guaranty Insurance Co. v. Capitol State Bank of Oklahoma City, 68 Okla. 181, 172 P. 954, and the questions of law involved are identical. *Page 181 
Upon authority of that case the judgment is affirmed.
All the Justices concur.